Title: To George Washington from William Stephens Smith, 20 December 1782
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                             Dobbs’s Ferry Decr 20th 1782
                        
                        Enclosed I have the honor of forwarding a Petition directed to your Excellency, with a Letter from Sir Guy
                            Carleton to Govr Harrison, received this Day by flagg from the Enemy.
                        I have receipted for, one hundred and eighty seven Guineas & one half Guinea & one spanish
                            milled Dollar, forwarded by Mr Morgan Secretary to Sir Guy Carleton, by Capt. Stewart of the Qr Masters Department.
                        Inclosed is Mr Morgans Letter to me, & I shall expect your Excellency’s Orders upon the Subject.
                        The Guard Ships retired on the 18th & we may expect no Obstructions in the River, excepting what the
                            Season may produce. A large fleet will sail in the morning from New York (said to be for Europe) a Number of Inhabitants
                            have engaged their passage and I am inform’d they also take troops with them but I expect to be enabled to furnish your
                            Excellency with a particular Account respecting them in a few Day’s—In my last of the 12th Inst. I expressed a wish to be
                            permitted to send  (the Refugee confined in the Provost) on Parole to New York, in addition to
                            the reasons then mentioned, I will add that I think I can employ him to advantage. I have the honor to be your Excellency’s
                            Most Obliged Humble Servt
                        
                            W. S. Smith Lt Colo.
                        
                     Enclosure
                                                
                            
                                Sir,
                                New York Decr 18th 1782
                            
                            The Commander in Chief having been acquainted by H.E. Genl Washington that you have orders to receive
                                from hence a sum of money for the use of Governor Harrison of Virginia, I am directed to convey, by the present flag
                                this money amounting to the sum of 187 1/2 Guins. & 1 Dollar into your hands, to abide any further order, and
                                for which you will be pleased to give your receipt. I have the honor to be Sir Your most obedt humble Servant
                            
                                M: Morgann
                                Secretary.
                            
                        
                        
                    